DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US 2013/0007332) in view of Hong et al. (US 10,334,657).
Regarding claim 1, Futaki et al. disclose a base station (Figure 1, eNB 1) comprising:
A memory (Paragraph 0124);
A processor configured to transmit a wireless signal to a wireless terminal and to receive a wireless signal from the wireless terminal (Figure 2, eNB 1 comprising communication control unit 15 to transmit wireless signals to and receive wireless signals from terminal 3); and
A controller (Figure 2, eNB 1 comprising communication control unit 15), wherein
When in a state where a radio link between the wireless terminal and the base station is disconnected (Paragraphs 0008, 0014, 0091, data transmission and reception between eNB and UE is stopped or suspended during configuration update), and an upper-layer connection between the base station and an upper-layer node is maintained (Figure 1 and paragraph 0057, connection between eNB 1 and core network 4 [higher-layer network comprising node such as mobility management device]), the controller transmits setting information for setting at least one of the radio link and the upper-layer connection to the wireless terminal through the processor (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration); and
The upper-layer connection is used by the wireless terminal for communication via the base station (Paragraph 0057, eNB receives uplink signals from terminal and forwards the signals to core network 4).
Futaki et al. does not disclose the following limitations found in Hong et al.: when a cell to which the wireless terminal is connected is to be changed to another cell in a state where a radio link between the wireless terminal and the base station is disconnected and an upper-layer connection between the base station and an upper-layer node is maintained (Hong et al., Claims 1, 5 and 8, wherein the UE is in a specific RRC state during cell reselection [change from one cell to another], the specific RRC state being a light connection state or an RRC inactive state [disconnected from BS] in which an S1 connection is maintained between the BS and a core network entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Futaki et al. with the teachings of Hong et al. in order to change a connection state according to UE movement (Hong et al., Abstract).
Regarding claim 2, Futaki et al. disclose wherein when identification information identifying the setting information is changed in the state where the radio link is disconnected and the upper-layer connection is maintained, the controller transmits the identification information to the wireless terminal through the processor (Paragraphs 0093-0094, changed 
Regarding claim 3, Futaki et al. disclose wherein when the setting information is to be reset between the wireless terminal and the base station in the state where the radio link is disconnected and the upper-layer connection is maintained, the controller makes a request for resetting the setting information to the wireless terminal through the processor, and updates the setting information by resetting (Paragraph 0093, RRC Connection Reconfiguration functions as a resetting request sent by the eNB to the terminal, the RRC signaling including parameters of paragraphs 0093-0094 as setting information used for resetting).
Regarding claim 4, Futaki et al. disclose wherein when the setting information is to be reset among the base station, the wireless terminal, and the upper-layer node in the state where the radio link is disconnected and the upper-layer connection is maintained, the controller makes a request for resetting the setting information to the wireless terminal through the processor, and updates the setting information by the resetting (Paragraph 0093, RRC Connection Reconfiguration functions as a resetting request sent by the eNB to the terminal, the RRC signaling including parameters of paragraphs 0093-0094 as setting information used for resetting. These parameters directly relate to the upper-layer [core network] connection because the UE is ultimately communicating with the upper-layer [core network] via the eNB).
Regarding claim 5, Futaki et al. disclose an interface for connecting to another base station and the upper-layer node (Figure 2 and paragraph 0057, eNB 1 connects to core network 4 [upper-layer] or to other radio stations through communication unit 14), wherein the controller receives the setting information that has been changed from said another base station or the upper-layer node through the interface (Paragraphs 0089-0090, eNBs exchange configuration 
Regarding claim 6, Futaki et al. disclose an interface for connecting to another base station and upper-layer node (Figure 2 and paragraph 0057, eNB 1 connects to core network 4 [upper-layer] or to other radio stations through communication unit 14), wherein the controller receives the setting information from said another base station or the upper-layer node through the interface (Paragraphs 0089-0090, eNBs exchange configuration update information related to radio resource control through communication unit 14 [Paragraph 0057]; Paragraph 0120, eNB transmits configuration update information related to radio resource control to another eNB; Paragraphs 0080 and 0083, X2 interface between eNBs).
Regarding claim 7, Futaki et al. disclose a wireless communication system (Figure 1) comprising:
a base station (Figure 1, eNB 1); and
a wireless terminal (Figure 1, UE 3),
Wherein when in a state where a radio link between the wireless terminal and the base station is disconnected (Paragraphs 0008, 0014, 0091, data transmission and reception between eNB and UE is stopped or suspended during configuration update), and an upper-layer connection between the base station and the upper-layer node is maintained (Figure 1 and paragraph 0057, connection between eNB 1 and core network 4 [higher-layer network comprising node such as mobility management device]), the base station transmits setting information for setting at least one of the radio link and the upper-layer connection to the wireless terminal (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives the upper-layer connection being used by the wireless terminal for communication via the base station (Paragraph 0057, eNB receives uplink signals from terminal and forwards the signals to core network 4).and
wherein in the state where the radio link is disconnected and the upper-layer connection is maintained, the wireless terminal reconnects to the radio link based on the setting information, to communicate with another communication device (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration).
Futaki et al. does not disclose the following limitations found in Hong et al.: when a cell to which the wireless terminal is connected is to be changed to another cell in a state where a radio link between the wireless terminal and the base station is disconnected and an upper-layer connection between the base station and an upper-layer node is maintained (Hong et al., Claims 1, 5 and 8, wherein the UE is in a specific RRC state during cell reselection [change from one cell to another], the specific RRC state being a light connection state or an RRC inactive state [disconnected from BS] in which an S1 connection is maintained between the BS and a core network entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Futaki et al. with the teachings of Hong et al. in order to change a connection state according to UE movement (Hong et al., Abstract).
Regarding claim 8, Futaki et al. disclose a wireless terminal  (Figure 1, UE 3) comprising:
A memory (Paragraph 0124);
A processor configured to transmit a wireless signal to a base station and to receive a wireless signal from the base station (Figure 4, UE 3 comprising communication control unit 35 to transmit wireless signals to and receive wireless signals from eNB 1); and
A controller (Figure 4, data control unit 33),
Wherein when in a state where a radio link between the wireless terminal and the base station is disconnected (Paragraphs 0008, 0014, 0091, data transmission and reception between eNB and UE is stopped or suspended during configuration update), and an upper-layer connection between the base station and the upper-layer node is maintained (Figure 1 and paragraph 0057, connection between eNB 1 and core network 4 [higher-layer network comprising node such as mobility management device]), the controller receives setting information for setting at least one of the radio link and the upper-layer connection through the processor (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration) and reconnects to the radio link based on the received setting information to transmit a wireless signal that includes a signal to another communication device to the base station through the processor (Paragraph 0092, eNB 1 transmits configuration related to radio resource control to the UE and the UE transmits/receives signals in accordance with the received configuration; and
The upper-layer connection is used by the wireless terminal for communication via the base station (Paragraph 0057, eNB receives uplink signals from terminal and forwards the signals to core network 4).
Futaki et al. does not disclose the following limitations found in Hong et al.: when a cell to which the wireless terminal is connected is to be changed to another cell in a state where a radio link between the wireless terminal and the base station is disconnected and an upper-layer connection between the base station and an upper-layer node is maintained (Hong et al., Claims 1, 5 and 8, wherein the UE is in a specific RRC state during cell reselection [change from one cell to another], the specific RRC state being a light connection state or an RRC inactive state [disconnected from BS] in which an S1 connection is maintained between the BS and a core network entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Futaki et al. with the teachings of Hong et al. in order to change a connection state according to UE movement (Hong et al., Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 1, 2021